Exhibit 10.1

 

EXECUTED VERSION

 

AMENDMENT NO. 1 TO FINANCING AGREEMENT

 

AMENDMENT NO. 1 TO FINANCING AGREEMENT (this "Amendment"), dated as of December
23, 2016, to the Financing Agreement, dated as of January 28, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the "Financing
Agreement"), by and among Propel Media, Inc., a Delaware corporation, formerly
known as Kitara Holdco Corp. (the "Parent"), each subsidiary of the Parent
listed as a "Borrower" on the signature pages thereto (together with the Parent
and each other Person that executes a joinder agreement and becomes a "Borrower"
thereunder, each a "Borrower" and collectively, the "Borrowers"), each
subsidiary of the Parent listed as a "Guarantor" on the signature pages thereto
(together with each other Person that executes a joinder agreement and becomes a
"Guarantor" thereunder or otherwise guaranties all or any part of the
Obligations (as defined in the Financing Agreement), each a "Guarantor" and
collectively, the "Guarantors"), the lenders from time to time party thereto
(each a "Lender" and, collectively, the "Lenders"), HPS Investment Partners,
LLC, a Delaware limited liability company, formerly known as Highbridge
Principal Strategies, LLC ("HPSIP"), as collateral agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity, the
"Collateral Agent"), and PNC Bank, National Association ("PNC"), as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the "Administrative Agent" and together
with the Collateral Agent, each an "Agent" and, collectively, the "Agents"). The
Borrowers, the Guarantors, the Agents and the Lenders are sometimes referred to
collectively as the "Parties," and each of the Parties is sometimes referred to
individually as a "Party."

 

WHEREAS, the Borrowers, the Guarantors, the Agents and the Required Lenders
hereby agree to modify the Financing Agreement on and subject to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.       Definitions. Any capitalized term used herein and not defined shall
have the meaning assigned to it in the Financing Agreement.

 

2.       Amendment. Section 7.03 of the Financing Agreement is hereby amended by
deleting the Total Leverage Ratio of "2.98:1.00" for December 31, 2016 and
substituting the Total Leverage Ratio of "3.25:1.00"in its place.

 

3.       Conditions Precedent to Effectiveness of this Amendment. This Amendment
shall become effective upon the date the Agent receives this Amendment fully
executed by the Loan Parties and the Required Lenders in a sufficient number of
counterparts for distribution to all (such date being herein called the
"Amendment Effective Date").

 

4.       Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:

 

(a)       Representations and Warranties; No Event of Default. After giving
effect to this Amendment, the representations and warranties herein, in
Article VI of the Financing Agreement and in each other Loan Document, on or
immediately prior to the Amendment Effective Date are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to "materiality" or "Material Adverse Effect" in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of such date as though made on and as
of such date, except to the extent that any such representation or warranty
expressly relates solely to an earlier date (in which case such representation
or warranty shall be true and correct on and as of such earlier date), and no
Default or Event of Default has occurred and is continuing as of the Amendment
Effective Date (after giving effect to the amendments set forth in this
Amendment) or would result from this Amendment becoming effective in accordance
with its terms.

 





 

 

(b)       Organization, Good Standing, Etc. Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated, and to execute and deliver this
Amendment, and to consummate the transactions contemplated hereby and by the
Financing Agreement, as amended hereby, and (iii) is duly qualified to do
business in, and is in good standing in each jurisdiction where the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary except (solely for the purposes of this
subclause (iii)) where the failure to be so qualified and be in good standing
could not reasonably be expected to have a Material Adverse Effect.

 

(c)       Authorization, Etc. The execution, delivery and performance by each
Loan Party of this Amendment (i) are within the power and authority of such Loan
Party and have been duly authorized by all necessary action, (ii) do not and
will not contravene any of its Governing Documents, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, (iv) do not and will
not result in any default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal of any permit, license, authorization or approval
applicable to its operations or any of its properties, and (v) do not contravene
any applicable Requirement of Law or any Contractual Obligation binding on or
otherwise affecting it or any of its properties except, in the case of clause
(iv), to the extent where such contravention, default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal could not
reasonably be expected to have a Material Adverse Effect.

 

(d)       Enforceability of Loan Documents. This Amendment is a legal, valid and
binding obligation of such Person, enforceable against such Person in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors' rights generally and by principles of equity.

 

(e)       Governmental Approvals. No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
this Amendment other than filings by the Parent to be made with the Securities
and Exchange Commission following such execution and delivery.

 

(f)       Continued Effectiveness of Financing Agreement. Each Loan Party hereby
(a) confirms and agrees that each Loan Document to which it is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that on and after the Amendment Effective Date
each reference in the Financing Agreement to "this Agreement", "hereunder",
"hereof" or words of like import referring to the Financing Agreement, and each
reference in any other Loan Document to "the Financing Agreement", "thereto",
"thereof", "thereunder" or words of like import referring to the Financing
Agreement, shall mean and be a reference to the Financing Agreement as amended
by this Amendment, and (b) confirms and agrees that to the extent that any such
Loan Document purports to assign or pledge to the Collateral Agent or any
Lender, or to grant to the Collateral Agent or any Lender a Lien on any
collateral as security for the Obligations of such Loan Party from time to time
existing in respect of the Financing Agreement and the Loan Documents, such
pledge, assignment and/or grant of a Lien is hereby ratified and confirmed in
all respects.

 



2

 

 

5.       Miscellaneous.

 

(a)       This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page to this
Amendment by telefacsimile or electronic mail transmission shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

(b)       Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

 

(c)       This Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

(d)       Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a "Loan Document" under the Financing Agreement. Accordingly, it
shall be an Event of Default under the Financing Agreement if (i) any
representation or warranty made by a Loan Party under or in connection with this
Amendment shall have been untrue, false or misleading in any material respect
when made, or (ii) a Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Amendment. The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agents or any Lender under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents, except as
expressly provided herein.

 

(e)       Each Loan Party hereby acknowledges and agrees that: (a) neither it
nor any of its Subsidiaries has any claim or cause of action against any Agent
or any Lender (or any of the directors, officers, employees, agents, attorneys
or consultants of any of the foregoing) and (b) the Agents and the Lenders have
heretofore properly performed and satisfied in a timely manner all of their
obligations to the Loan Parties, and all of their Subsidiaries and Affiliates.
Notwithstanding the foregoing, the Agents and the Lenders wish (and the Loan
Parties agree) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of their rights, interests, security and/or remedies. Accordingly, for and
in consideration of the agreements contained in this Amendment and other good
and valuable consideration, each Loan Party (for itself and its Subsidiaries and
Affiliates and the successors, assigns, heirs and representatives of each of the
foregoing) (collectively, the "Releasors") does, to the maximum extent permitted
by applicable law, hereby fully, finally, unconditionally and irrevocably
release, waive and forever discharge the Agents and the Lenders, together with
their respective Affiliates and Related Funds, and each of the directors,
officers, employees, agents, attorneys and consultants of each of the foregoing
(collectively, the "Released Parties"), from any and all debts, claims,
allegations, obligations, damages, costs, attorneys' fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done, in each case, on or prior to the
Amendment Effective Date directly arising out of, connected with or related to
this Amendment, the Financing Agreement or any other Loan Document, or any act,
event or transaction related or attendant thereto, or the agreements of any
Agent or any Lender contained therein, or the possession, use, operation or
control of any of the assets of any Loan Party, or the making of any Loans or
other advances, or the management of such Loans or other advances or the
Collateral. Each Loan Party represents and warrants that it has no knowledge of
any claim by any Releasor against any Released Party or of any facts or acts or
omissions of any Released Party which on the date hereof would be the basis of a
claim by any Releasor against any Released Party which would not be released
hereby.

 

(f)       This Amendment, together with the other Loan Documents, incorporates
all negotiations of the parties hereto with respect to the subject matter hereof
and is the final expression and agreement of the parties hereto with respect to
the subject matter hereof.

 

(g)       The Borrowers agree to pay on demand all reasonable out-of-pocket
costs and expenses of the Agents and the Lenders in connection with the
preparation, execution and delivery of this Amendment.

 

(h)       EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
REVISIONS CONTEMPLATED HEREIN.

 

[Remainder of Page Left Intentionally Blank]

 

3

 

 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

  BORROWERS:       PROPEL MEDIA, INC. (f/k/a Kitara Holdco Corp.)  

 

  By:

/s/ David Shapiro

    Name: David Shapiro     Title: COO       KITARA MEDIA CORP.  

 

  By:

/s/ David Shapiro

    Name: David Shapiro     Title: COO       PROPEL MEDIA LLC (f/k/a Future Ads
LLC)  

 

  By:

/s/ David Shapiro

    Name: David Shapiro     Title: COO       GUARANTORS:       KITARA MEDIA, LLC
 

 

  By:

/s/ David Shapiro

    Name: David Shapiro     Title: COO       TEK ARRAY, INC. (f/k/a Health Guru,
Inc.)  

 

  By:

/s/ David Shapiro

    Name: David Shapiro     Title: COO    

 

AMENDMENT NO. 1 TO FINANCING AGREEMENT

 

 



 

    NEW YORK PUBLISHING GROUP, INC.  

 

  By:

/s/ David Shapiro

    Name: David Shapiro     Title: COO       ANDOVER GAMES, LLC  

 

  By:

/s/ David Shapiro

    Name: David Shapiro     Title: COO       GATHER.COM ACQUISITION CORP.  

 

  By:

/s/ David Shapiro

    Name: David Shapiro     Title: COO       APPENITY LLC  

 

  By:

/s/ David Shapiro

    Name: David Shapiro     Title: COO       ARCADEWEB LLC  

 

  By:

/s/ David Shapiro

    Name: David Shapiro     Title: COO       ARCADEYUM LLC  

 

  By:

/s/ David Shapiro

    Name: David Shapiro     Title: COO

 



AMENDMENT NO. 1 TO FINANCING AGREEMENT


 

 

  EPICPLAY LLC  

 

  By:

/s/ David Shapiro

    Name: David Shapiro     Title: COO       GAMEVANCE LLC  

 

  By:

/s/ David Shapiro

    Name: David Shapiro     Title: COO       GPV ENTERTAINMENT, LLC  

 

  By:

/s/ David Shapiro

    Name: David Shapiro     Title: COO       LIVINGPLAY LLC  

 

  By:

/s/ David Shapiro

    Name: David Shapiro     Title: COO       RESULT LINKS, LLC  

 

  By:

/s/ David Shapiro

    Name: David Shapiro     Title: COO       SOCIALRIVAL LLC  

 

  By:

/s/ David Shapiro

    Name: David Shapiro     Title: COO

 



AMENDMENT NO. 1 TO FINANCING AGREEMENT


 

 

  ARCADEISLE LLC  

 

  By:

/s/ David Shapiro

    Name: David Shapiro     Title: COO       WEBTEK SOLUTIONS LLC  

 

  By:

/s/ David Shapiro

    Name: David Shapiro     Title: COO       GLOBAL TONICS LLC  

 

  By:

/s/ David Shapiro

    Name: David Shapiro     Title: COO       TRU DIGIT LLC  

 

  By:

/s/ David Shapiro

    Name: David Shapiro     Title: COO       WEBIX TECH LLC  

 

  By:

/s/ David Shapiro

    Name: David Shapiro     Title: COO       CORETEK WEB LLC  

 

  By:

/s/ David Shapiro

    Name: David Shapiro     Title: COO

 



AMENDMENT NO. 1 TO FINANCING AGREEMENT


 

 



  FOCAL DIGIX LLC  

 

  By:

/s/ David Shapiro

    Name: David Shapiro     Title: COO



 



AMENDMENT NO. 1 TO FINANCING AGREEMENT


 



 

  COLLATERAL AGENT:       HPS INVESTMENT PARTNERS, LLC (f/k/a Highbridge
Principal Strategies, LLC)  

 

  By:

/s/ Vikas Keswani

    Name: Vikas Keswani     Title: Managing Director

 



AMENDMENT NO. 1 TO FINANCING AGREEMENT


 

 

  ADMINISTRATIVE AGENT AND LENDER:       PNC BANK, NATIONAL ASSOCIATION  

 

  By:     Name:     Title:

 



AMENDMENT NO. 1 TO FINANCING AGREEMENT


 

 



  LENDERS:         Reliance Standard Life Insurance Company         By: HPS
Investment Partners, LLC, as Investment Manager         By: /s/ Vikas Keswani  
Name: Vikas Keswani   Title:  Managing Director         Specialty Loan
Institutional Fund III, L.P.         By: HPS Investment Partners, LLC, its
Investment Manager         By: /s/ Vikas Keswani   Name: Vikas Keswani   Title:
Managing Director         Specialty Loan VG Fund, L.P.         By: HPS
Investment Partners, LLC, its Investment Manager         By: /s/ Vikas Keswani  
Name: Vikas Keswani   Title: Managing Director         Aiguilles Rouges Sector E
Investment Fund, L.P.         By: HPS Investment Partners, LLC, its Investment
Manager         By: /s/ Vikas Keswani   Name: Vikas Keswani   Title: Managing
Director

 



AMENDMENT NO. 1 TO FINANCING AGREEMENT


 

 



  Specialty Loan FA Subsidiary I, L.P.         By: HPS Investment Partners, LLC,
its Investment Manager         By: /s/ Vikas Keswani   Name: Vikas Keswani  
Title: Managing Director         Specialty Loan FA Subsidiary II, L.P.        
By: HPS Investment Partners, LLC, its Investment Manager         By: /s/ Vikas
Keswani   Name: Vikas Keswani   Title: Managing Director

 



AMENDMENT NO. 1 TO FINANCING AGREEMENT


 

 



  CERBERUS LEVERED LOAN OPPORTUNITIES FUND II, L.P.       By: Cerberus Levered
Opportunities II GP, LLC   Its: General Partner         By:     Name:     Title:
          CERBERUS NJ CREDIT OPPORTUNITIES FUND, L.P.       By: Cerberus NJ
Credit Opportunities GP, LLC   Its: General Partner         By:     Name:    
Title:           CERBERUS ASRS HOLDINGS LLC         By:     Name:   Title:      
    CERBERUS KRS LEVERED LOAN OPPORTUNITIES FUND, L.P.       By: Cerberus KRS
Levered Opportunities GP, LLC   Its: General Partner         By:     Name:    
Title:  



 



AMENDMENT NO. 1 TO FINANCING AGREEMENT


 

  

  MGG SPECIALTY FINANCE FUND LP         By: /s/ Kevin Griffin   Name: Kevin
Griffin   Title: CEO & CIO

 

 

AMENDMENT NO. 1 TO FINANCING AGREEMENT

 



 

 